Citation Nr: 1743474	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, claimed as low back condition.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a nervous disorder.  

3.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971, including service in the republic of Vietnam.  He was awarded the Combat Infantry Badge.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A hearing was not requested.  

The Board initially notes although a claim for service connection for a nervous disorder was the subject of a prior final denial in January 1972, service treatment records were recently uploaded into VBMS on August 24, 2014, that contain the Veteran's exit examination, in which the Veteran checked a box to indicate that he has had "nervous trouble."  If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1) (2016).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156 (a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156 (c)(1) (2016).  

Therefore, based on the medical evidence of record, the Board will re-characterize the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a nervous disorder.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claim cannot be limited by a veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The RO granted service connection for tinnitus at an initial rating of 10 percent in an October 2011 rating decision.  As that decision represents a full grant of service connection, that claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for left ear hearing loss has been raised by the record in the August 2011 VA audiological examination, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

Regarding a low back disorder, VA medical records contain consistent complaints of low back pain.  The Veteran claims that he injured his back during combat in Vietnam.  Given that the Veteran was awarded the Combat Infantry Badge, there is an indication that his current back disorder could be related to service.  There is insufficient medical evidence of record by which the Board can make this decision.  The McLendon elements are satisfied and a VA examination is required.  

Regarding PTSD, depression, and a nervous disorder, the record contains VA PTSD initial examinations dated December 2009 and August 2011.  The December 2009 VA examination states that the Veteran does not have PTSD, but has an Axis I diagnoses of depression NOS.  The August 2011 VA examination report notes that the Veteran has Axis I diagnoses of PTSD, impulse control disorder, depression NOS, and obsessive compulsive disorder.  The Veteran has additionally identified several in-service stressors, including being sexually assaulted, being coerced into raping children, and seeing one of his assaulters being killed by a land mine, and therefore is an indication that an acquired psychiatric disorder could be related to service.  Consequently, the McLendon elements are satisfied and a VA examination is required.

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR).  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2016).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.340.  

Medical records indicate that the Veteran is receiving Social Security benefits, but his records are not of record.  A remand is therefore also required to obtain such records, as such records could be important in deciding entitlement to nonservice-connected pension.  Golz v. Shinseki, 590 F. 3d 1317 (2010).  Also, there are no records indicating the Veteran's net income.  

VA treatment records to August 26, 2011, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 27, 2011, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from August 27, 2011, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to PTSD, depression, and a nervous disorder.  The examiner should review the entire claims file, including but not limited to the Veteran's January 1971 exit examination, the December 1971 VA examination, the August 1972 VA medical record (VBMS receipt date 7/25/1974) indicating hospitalization for an "[a]cute psychotic episode," the December 2009 VA examination, and the August 2011 VA examination.  The examiner should conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including PTSD,  depression, or any nervous disorder was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed low back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:  

a. Whether the Veteran has any current or previously-diagnosed low back disorder; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed low back disorder was incurred in or aggravated by the Veteran's service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. Ask the Veteran to report his income and medical expenses with as much detail as possible from 2009 to the present.  All efforts to obtain such information must be documented in the file.

5. Make as many attempts as are necessary to obtain the Veteran's additional SSA records.  If those records are located on a CD, then the contents thereof should be added to the electronic claims file.

6. After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo a VA pension examination to determine the nature, extent and severity of all disabilities found to be present.  The Veteran's claims folder, including a copy of this Remand, should be available to and reviewed in conjunction with the examination(s).  The examiner must describe the impact of the Veteran's disabilities on the Veteran's industrial adaptability.  Any diagnosed disorder must be evaluated for the specific purpose of assessing the relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed. 

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


